 


109 HR 3559 IH: Medicare Durable Medical Equipment Access Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3559 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Hobson (for himself and Mr. Tanner) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend part B of title XVIII of the Social Security Act to assure access to durable medical equipment under the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Medicare Durable Medical Equipment Access Act of 2005. 
2.Beneficiary protections 
(a)Application of quality standardsSection 1847(b)(2)(B) of the Social Security Act (42 U.S.C. 1395w–3(b)(2)(B)) is amended to read as follows: 
 
(B)Application of quality standards and receipt of advice from oversight committeeThe Secretary may not award any contracts under the competitive acquisition program under this section unless— 
(i)the quality standards have been implemented under section 1834(a)(20); and 
(ii)the Secretary has received advice from the program oversight committee established under subsection (c).. 
(b)Requiring use of exemptionsSection 1847(a)(3) of such Act (42 U.S.C. 1395w–3(a)(3)) is amended by striking may exempt and inserting shall exempt.  
(c)Exemption of smaller MSAsSection 1847(a)(3)(A) of such Act (42 U.S.C. 1395w–3(a)(3)(A)) is amended by inserting (including any metropolitan statistical area with a population of less than 500,000) after rural areas.  
(d)Application of Federal Advisory Committee Act (FACA) to Program Advisory and Oversight Committee (PAOC)Section 1847(c)(4) of such Act (42 U.S.C. 1395w–3(c)(4)) is amended to read as follows: 
 
(4)Applicability of facaThe provisions of the Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Committee.. 
(e)Effective dateThe amendments made by this section shall be effective as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
3.Small supplier protections 
(a)Qualified supplier participationSection 1847(b) of the Social Security Act (42 U.S.C. 1395w–3(b)) is amended— 
(1)in paragraph (4)(A), by striking The Secretary may limit and inserting Subject to paragraph (6)(D), the Secretary may limit; and 
(2)in paragraph (6)(D), by adding at the end the following: Such appropriate steps shall include permitting suppliers that are classified as small businesses under the Small Business Act to continue to participate as suppliers at the selected award price so long as they submit bids at less than the fee schedule amount otherwise applicable to the items and they otherwise comply with applicable program requirements..  
(b)Restoration of due processSection 1847(b)(10) of such Act (42 U.S.C. 1395w–3(b)(10)) is amended— 
(1)by striking No administrative or judicial review and inserting Restoration of appeal rights; and 
(2)by striking There shall be no administrative or judicial review under section 1869, section 1878, or otherwise of and inserting Administrative and judicial review shall only be available under section 1869 (and not otherwise) of.  
(c)Application of requirement for significant savingsSection 1847(a) of such Act (42 U.S.C. 1395w–3(a)) is amended— 
(1)in paragraph (3)(B), by inserting of at least 10 percent after significant savings; and 
(2)in paragraph (1), by adding at the end the following new subparagraph: 
 
(D)Requirement for significant savingsThe Secretary shall not implement a program under this section with respect to an item or service unless the Secretary demonstrates a probability of achieving significant savings of at least 10 percent, compared to the fee schedule in effect on January 1, 2006, by including the item or service in the program.. 
(d)Comparability analysisSection 1834(a)(1) of such Act (42 U.S.C. 1395m(a)(1)) is amended— 
(1)in subparagraph (F), by inserting subject to subparagraph (G), after 2009,; and 
(2)by adding at the end the following new subparagraphs: 
 
(G)Requirement for comparability analysis before implementationThe Secretary may not implement subparagraph (F) with respect to the application of rates in an area that is not a competitive acquisition area under section 1847 unless the Secretary has completed and published in the Federal Register a comparability analysis to ensure the application is appropriate. The comparability analysis shall include at least an analysis of the relative costs of providing the particular items and services in the respective metropolitan statistical areas and an assessment of whether application of the bid rate in an area that is not a competitive acquisition area would adversely impact beneficiary access to quality items and services. 
(H)Application of comparability analysis requirement to certain other part B items and servicesSubparagraph (G) shall also apply to the implementation of section 1847(a) with respect to items described in paragraph (2)(B) or (2)(C) of such section that are furnished on or after January 1, 2009..  
(e)Effective dateThe amendments made by this section shall be effective as if included in the enactment of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108–173). 
 
